Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered September 17, 1997, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
“An indictment is multiplicitous when Two separate counts * * * charge the same crime’ * * * Multiplicity does not exist, however, ‘if each count requires proof of an additional fact that the other does not’ ” (People v Demetsenare, 243 AD2d 777, 779-780, quoting People v Kindlon, 217 AD2d 793, 794-795). Here, there is no multiplicity since the counts involved allege violations of different provisions of the Penal Law. Each count, therefore, requires proof of at least one fact that the others do not.
The defendant’s remaining contentions are without merit. S. Miller, J. P., O’Brien, Friedmann and Florio, JJ., concur.